*102MEMORANDUM BT THE COURT
The items as to which judgment is awarded were claimed at full commercial rates and the disallowance was protested when payment was made. It was a class of transportation for which plaintiff was entitled to full rates without land-grant deduction.
The items referred to in Finding V were included in a former action dismissed by the court and are res judicata. See section 179, Judicial Code.
As to the items referred to in Finding VII, see cases of Southern Pacific Co., No. 33946, and Western Pacific R. R. Co., this day decided, ante, pp. 36 and 67.
As to the items referred to in Finding IX, see case of Baltimore & Ohio R. R. Co., 52 C. Cls. 468, and Oregon-Washington R. R. & Nav. Co., 54 C. Cls. 131; 255 U. S. 339.
As to the items referred to in Finding X, see also Atchison, Topeka & Santa Fe Ry. Co., 58 C. Cls. 583.
Judgment for plaintiff under Finding VIII, in the sum of $2,024.96, and otherwise, the petition is dismissed.